By the Court,.

Richardson, C. J.
This is a very plain case. The statute. declares, that notice-in writing of the sums expended in the support of the paupers shall be given: that'no action shall be sustained, unless previous to the commencement of it shell notice shall have been given : ' and that no action shall be sustained unless commenced within three years from the time of the service of- the notice.
No action can be maintained for any expenses incurred in. these cases, until notice of such expenses has been given. This is very obvious from the plain letter of the' statute. In this case, no notice of the expenses stated in the declaration has ever been given. • This is decisive against the plaintiff. 10 Pick. 150; 4 do. 358; 12 Mass, R. 316; 14 do. 186.
Judgment for the defendants.*